       Case 4:17-cv-00127-BMM Document 104 Filed 12/06/19 Page 1 of 4


                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

CONSUMER FINANCIAL
PROTECTION BUREAU,
            Plaintiff,
                                             Case No. 4:17-cv-00127-BMM
v.
                                             Hon. Brian M. Morris
THINK FINANCE, LLC, formerly known
as Think Finance, Inc., THINK FINANCE
SPV, LLC, FINANCIAL U, LLC, TC
LOAN SERVICE, LLC, TAILWIND
MARKETING, LLC, TC
ADMINISTRATIVE SERVICES, LLC,
and TC DECISION SCIENCES, LLC,
            Defendants.


                           JOINT STATUS REPORT
      Plaintiff Consumer Financial Protection Bureau (“Bureau”) and Defendants

Think Finance, LLC, formerly known as Think Finance, Inc., Think Finance SPV,

LLC, Financial U, LLC, TC Loan Service, LLC, Tailwind Marketing, LLC, TC

Administrative Services, LLC, and TC Decision Sciences, LLC (“Defendants”),

through their undersigned counsel, submit this Joint Status Report pursuant to the

Court’s instructions during the November 12, 2019 status conference.

      The parties are involved in a related bankruptcy proceeding, In re: Think

Finance, LLC, et al., Bankr. N.D. Tex. 17-33964-hdh-11. On November 25, 2019,

the Bankruptcy Court conducted a hearing regarding confirmation of Defendants’

Chapter 11 Plan of Reorganization (Plan). At the conclusion of the hearing, the
        Case 4:17-cv-00127-BMM Document 104 Filed 12/06/19 Page 2 of 4



Court indicated that it would enter an order approving confirmation of the Plan,

and instructed the parties to submit a proposed order to that effect. On December

5, 2019, the Court then entered an order approving the Plan.

        Within 60 days following the Effective Date 1 of the Defendants’ Plan, or at

such other time as mutually agreed prior to the Effective Date by the Bureau and

Defendants, the Bureau will file a motion for entry of a proposed Consent Order

resolving this case. The parties currently anticipate that the Effective Date will

occur on or before December 7, 2019, and that the Bureau will file the proposed

Consent Order resolving this case on or before February 5, 2020.

        The parties will file their next Joint Status report on or before December 30,

2019.


Dated: December 6, 2019                         By: /s/ Benjamin Vaughn
                                                Benjamin Vaughn
                                                Rebeccah Watson
                                                Enforcement Attorneys
                                                CONSUMER FINANCIAL
                                                PROTECTION BUREAU
                                                1700 G Street, NW
                                                Washington, DC 20552
                                                Telephone (Vaughn): 202-435-7964
                                                Telephone (Watson): 202-435-7895
                                                Fax: 202-435-7722

1 “Effective Date” is defined in the Defendants’ Plan at page 6, In re: Think Finance, LLC, et al.,
Bankr. N.D. Tex. 17-33964-hdh-11, Dkt. 1473, and means the date upon which all of the
conditions precedent to the effective date of the plan have occurred, including confirmation of
the Defendants’ Plan.



                                                2
Case 4:17-cv-00127-BMM Document 104 Filed 12/06/19 Page 3 of 4



                              E-mail: Benjamin.Vaughn@cfpb.gov
                              E-mail: Rebeccah.watson@cfpb.gov

                              Attorneys for Plaintiff:
                              CONSUMER FINANCIAL
                              PROTECTION BUREAU

                              LEO S. WARD
                              BROWNING KALECZYC BERRY &
                              HOVEN P.C.
                              800 N. Last Chance Gulch, Suite 101
                              Helena, MT 59601
                              Tel.: (406) 443-6820
                              leow@bkbh.com

                              THOMAS M. HEFFERON (pro hac vice)
                              MATTHEW S. SHELDON (pro hac vice)
                              GOODWIN PROCTER LLP
                              901 New York Avenue NW
                              Washington, DC 20001
                              Tel.: 202-346-4000
                              Fax.: 202-346-4444
                              thefferon@goodwinlaw.com
                              srosesmith@goodwinlaw.com
                              msheldon@goodwinlaw.com

                              Attorneys for Defendant:
                              THINK FINANCE, LLC




                              3
       Case 4:17-cv-00127-BMM Document 104 Filed 12/06/19 Page 4 of 4




                                Certificate of Service

      I hereby certify that a copy of the foregoing document was filed on

December 6, 2019, which will send notification to all parties registered with the

Court’s CM/ECF system.

                                       /s/ Benjamin Vaughn
                                       Benjamin Vaughn
                                       Enforcement Attorney
                                       Consumer Financial Protection Bureau
                                       1700 G Street NW
                                       Washington, DC 20552




                                         4
